Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “Applicant respectfully requests reconsideration of the rejection of claim 1 over the combination of Xu, Elahee and Joo, at least on the basis that it has not been demonstrated that the ordinarily skilled person in the art would have been motivated to combine the different thickness ranges of Xu and Joo as asserted in the Office Action. Paragraphs [0035] to [0040] of Joo cited by the Examiner refer to advantages obtained by the fused sheet with a premolded graphite substrate having an incomplete state of crystal structure. None of the advantages described in Joo are said to be due to the thickness of the metal foam.”
2.	The Examiner respectfully submits that Joo explicitly discloses that its thickness range results in having good thermal conductivity and elasticity to external force, absorption/dissipation function to electromagnetic waves, and excellent shielding performance (paragraph 0069). 
3.	Applicants state:  “Xu uses a foamed copper sheet having a porosity of 90 to 98%, a pore size of 90 pores per inch (PPI) to 120 PPI, and a thickness of about 2.5 mm as the sheet-like substrate. See, e.g., paragraphs [0116] to [0121] of Xu. As noted in Applicant's prior response, if the thickness of the foamed copper sheet were to be lowered in Xu, for instance to be within the range disclosed in Joo (0.01 to 0.5 mm), not only would the foamed copper sheet be difficult to compress, but also the durability due to compression may decrease, making it unsuitable for its intended purpose in Xu.”
4.	The Examiner was unable to locate where Xu discloses that the thickness must be 2.5 mm and that if it is lower than this then it will be difficult to compress and durability will also be compromised. Rather, no specific range has been disclosed by Xu. Xu explicitly discloses that the thickness affects the compressibility and thermal conductivity of the substrate (paragraph 0054). Which indicates that there is leeway here and such a modification is a result-effective variable known within the art to one of ordinary skill. Given that Xu mentions that thickness affects thermal conductivity, combined with the fact that Joo discloses its thickness range results in good thermal conductivity, it would be obvious to use it.
5.	Applicants state: “The advantages of good thermal conductivity while maintaining desirable properties such as good insulation as noted in Applicant's prior response are not disclosed or suggested by the cited combination of Xu, Elahee and Joo. Further, Xu discloses that it is disadvantageous to high compressibility to use a thermally conductive filler. See, e.g., paragraph [0011] of Xu.”
6.	The Examiner respectfully submits that Xu specifically mentions adding fillers and blending it with its actual substrate (paragraph 0011). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 31, 2022